START, C. J.
Certiorari to review the judgment of the district court of the county of Jackson admitting Marius Hansen, hereinafter referred to as the petitioner, an alien, as a citizen of the United States of America. The jurisdiction of state courts to hear and determine applications for citizenship under the naturalization laws of the United States is not here questioned by either party, and we assume that state courts have such jurisdiction, and that certiorari will lie on the petition of either party to review a final judgment in such a case. The petition in this case and all proceedings therein complied with the law in form and substance. The only question, then, for our consideration is whether the evidence sustains the finding and judgment of the trial court.
The contention of the relator, reduced to its lowest terms, is that the evidence is wholly insufficient to support the necessary finding that the petitioner is attached to the principles of the constitution of the United States and well disposed to the good order and happiness of the same. Whether or not the evidence is sufficient depends upon the point of view it is considered; that is, whether in a practical or a scholastic way,
*447The adjudged cases, as to the character of the evidence necessary to be produced to establish that an applicant for citizenship is “attached to the principles of the constitution of the United States and well disposed to the good order and happiness of the same,” are in conflict. One class of cases takes a severely logical view of the question, and holds that a person cannot be attached to the principles of the constitution and intelligently make oath to support it unless he has some general knowledge of what the constitution is and the principles which it affirms; hence the essential evidence of his attachment to the constitution is his knowledge of what it is and the principles which it affirms. In re Bodek (C. C.) 63 Fed. 813; In re Kanaka Nian, 6 Utah, 259, 21 Pac. 993, 4 L. R. A. 726. Another class takes a more practical and juster view of the question, and holds that such knowledge of the constitution and laws of the United States by the applicant is not necessarily the only sufficient evidence of his attachment to the principles thereof; but that evidence that he has behaved as a man should behave who is attached to the principles of the constitution is sufficient, if satisfactory to the trial judge, to support in this respect a judgment admitting him to citizenship. In re Rodriguez (D. C.) 81 Fed. 337; Ex parte Johnson, 79 Miss. 637, 31 South. 208, 89 Am. St. 665.
The naturalization laws do not require any educational qualification, except that the applicant must be able to speak the English language and sign his petition in his own handwriting. Nevertheless he must make it appear, to the satisfaction of the court admitting him to citizenship, that for five years immediately preceding the date of his application “he has behaved as a man of good moral character, attached to the principles of the constitution of the United States, and well disposed to the good order and happiness of the same.” Now, if there must necessarily be evidence that the applicant possesses some accurate knowledge of the constitution and our form of government in order to establish his attachment to the principles of the constitution, it would logically follow that, to establish the fact that he has behaved as a man of good moral character and as a law-abiding man, he must give evidence that he possesses some knowledge of the science of human duty and of jurisprudence.
*448Wé are of the opinion, upon principle and authority, that while great caution should be exercised in the examination of applicants for citizenship, yet no hard and fast rule can be laid down, for each case must depend largely upon its special facts; that the practical test is whether the evidence, considered as a whole, justifies the conclusion that the applicant will make a good citizen; and, further, that an applicant, otherwise entitled to naturalization, should not necessarily be denied the right because the evidence shows that he has no accurate knowledge of the federal constitution and form of government. The sufficiency of the evidence to support the judgment in this case must be tested by the rule we have stated.
The evidence shows that the petitioner understands that our country is a republic, but tends to show that he has very little accurate knowledge of what the constitution of the United States is or of the principles which it affirms. In other respects the evidence unerringly shows that he possesses all the qualifications of a good citizen. It shows that he is forty six years of age, and was born in Norway, a country that has made large and valuable contributions to the citizenship of our state; that he has given “hostages to fortune,” for he has a wife and four children, and he sends his children, who were all born in this country, to the public schools; that he came to this country twenty four years ago, and settled in Minnesota eighteen years ago, where he has followed exclusively the occupation of a farmer, and now successfully operates a rented farm of six hundred forty acres, two hundred acres of which he cultivates, and the balance is used for the stock, which consists of twelve horses and fifty head of cattle, one half of which he owns; that he speaks English fairly well, and writes; that he takes a local newspaper, which he reads occasionally; and, further, that he is and has been at all times a sober, industrious, honest, law-abiding man, possessing the respect and confidence of his neighbors. Surely such a man behaves as a man of good moral character, attached to the principles of the constitution of the United States, and well disposed to the good order and happiness of the same, and' will make a good citizen.
Upon the whole evidence we are clearly of the opinion that it supports the judgment of the trial court, and that it should be affirmed.
So ordered.